      Case 3:21-cv-00835-MMA-LL Document 6 Filed 06/11/21 PageID.28 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL ANDREW ROCKHOLD,                              Case No.: 21-cv-835-MMA (LL)
12                                     Petitioner,
                                                           ORDER DENYING MOTION TO
13   v.                                                    PROCEED IN FORMA PAUPERIS
                                                           AND DISMISSING CASE WITHOUT
14   WILLIAM GORE, et al.,
                                                           PREJUDICE AND WITH LEAVE TO
15                                  Respondents.           AMEND
16
                                                           [Doc. No. 3]
17
18
19         On April 28, 2021, Michael Andrew Rockhold (“Petitioner), a state prisoner
20   proceeding pro se, filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254.
21   See Doc. No. 1. On May 7, 2021, the Court dismissed the case without prejudice and with
22   leave to amend because Petitioner had failed to: (1) pay the $5.00 filing fee or move to
23   proceed in forma pauperis; and (2) allege a federal constitutional violation. See Doc. No. 2.
24   The Court granted Petitioner until July 13, 2021 to either pay the $5.00 filing fee or submit
25   adequate proof of his inability to pay the fee and file a First Amended Petition that cured
26   the pleading deficiencies outlined in the Court’s May 7, 2021 Order. See id. On June 4,
27   2021, Petitioner filed a Motion to Proceed in Forma Pauperis and a document the Court
28   construes as a First Amended Petition. See Doc. Nos. 3–4.

                                                     -1-                      21-cv-835-MMA (LL)
      Case 3:21-cv-00835-MMA-LL Document 6 Filed 06/11/21 PageID.29 Page 2 of 5



 1                    I. MOTION TO PROCEED IN FORMA PAUPERIS
 2         Petitioner has not provided the Court with sufficient information to determine his
 3   financial status. A request to proceed in forma pauperis made by a state prisoner must
 4   include a signed certificate from the warden or other appropriate officer showing the
 5   amount of money or securities Petitioner has on account in the institution. See Rule 3(a)(2),
 6   28 U.S.C. foll. § 2254; see also Civ.L.R. 3.2. Petitioner has failed to provide the Court
 7   with the required Prison Certificate. Accordingly, the Court DENIES Petitioner’s request
 8   to proceed in forma pauperis.
 9             II. FAILURE TO STATE A COGNIZABLE FEDERAL CLAIM
10         Additionally, Petitioner has again failed to adequately allege that his state court
11   conviction or sentence violates the Constitution of the United States. Title 28, United
12   States Code, § 2254(a), sets forth the following scope of review for federal habeas corpus
13   claims:
14
15         The Supreme Court, a Justice thereof, a circuit judge, or a district court shall
           entertain an application for a writ of habeas corpus on behalf of a person in
16         custody pursuant to the judgment of a State court only on the ground that he
17         is in custody in violation of the Constitution or laws or treaties of the United
           States.
18
19   28 U.S.C. § 2254(a) (emphasis added); see also Hernandez v. Ylst, 930 F.2d 714, 719 (9th
20   Cir. 1991). Thus, to present a cognizable federal habeas corpus claim under § 2254, a state
21   prisoner must allege both that he is in custody pursuant to a “judgment of a State court,”
22   and that he is in custody in “violation of the Constitution or laws or treaties of the United
23   States.” See 28 U.S.C. § 2254(a).
24         While Petitioner has alleged that his trial counsel was ineffective, he has not
25   provided any facts to support the allegation, and the remainder of his Petition consists of
26   several pages of incomprehensible allegations. Rule 2(c) of the Rules Governing Section
27   2254 Cases states that the petition “shall set forth in summary form the facts supporting
28   each of the grounds . . . specified [in the petition].” Rule 2(c), 28 U.S.C. foll. § 2254; see

                                                  -2-                         21-cv-835-MMA (LL)
      Case 3:21-cv-00835-MMA-LL Document 6 Filed 06/11/21 PageID.30 Page 3 of 5



 1   also Boehme v. Maxwell, 423 F.2d 1056, 1058 (9th Cir. 1970) (trial court’s dismissal of
 2   federal habeas proceeding affirmed where petitioner made conclusory allegations instead
 3   of factual allegations showing that he was entitled to relief). While courts should liberally
 4   interpret pro se pleadings with leniency and understanding, this should not place on the
 5   reviewing court the entire onus of ferreting out grounds for relief. See Zichko v. Idaho,
 6   247 F.3d 1015, 1020 (9th Cir. 2001). In order to satisfy Rule 2(c), Petitioner must point to
 7   a “real possibility of constitutional error.” Cf. Blackledge v. Allison, 431 U.S. 63, 75 n.7
 8   (1977) (internal quotation marks omitted). Facts must be stated, in the petition, with
 9   sufficient detail to enable the Court to determine, from the face of the petition, whether
10   further habeas corpus review is warranted. See Adams v. Armontrout, 897 F.2d 332, 334
11   (8th Cir. 1990).
12         This Court would have to engage in a tenuous analysis in order to attempt to identify
13   and make sense of the First Amended Petition. Moreover, the lack of factual support in
14   the Petition prevents the Respondent from being able to assert appropriate objections and
15   defenses. Accordingly, the Court DISMISSES the First Amended Petition with leave to
16   amend. Should Petitioner file a Second Amended Petition, he is advised to clearly and
17   succinctly state all grounds for relief using the Second Amended Petition form sent with
18   this Order.
19    III. FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL REMEDIES
20         Further, the Court notes that Petitioner must exhaust state judicial remedies before
21   bringing his claims via federal habeas. See 28 U.S.C. § 2254(b), (c); see also Granberry
22   v. Greer, 481 U.S. 129, 133–34 (1987). To exhaust state judicial remedies, a California
23   state prisoner must present the California Supreme Court with a fair opportunity to rule on
24   the merits of every issue raised in his or her federal habeas petition. See 28 U.S.C.
25   § 2254(b), (c); see also Granberry, 481 U.S. at 133–34. Moreover, to properly exhaust
26   state court judicial remedies a petitioner must allege, in state court, how one or more of his
27   or her federal rights have been violated. The Supreme Court in Duncan v. Henry, 513 U.S.
28   364 (1995) reasoned: “If state courts are to be given the opportunity to correct alleged

                                                  -3-                         21-cv-835-MMA (LL)
      Case 3:21-cv-00835-MMA-LL Document 6 Filed 06/11/21 PageID.31 Page 4 of 5



 1   violations of prisoners’ federal rights, they must surely be alerted to the fact that the
 2   prisoners are asserting claims under the United States Constitution.” Id. at 365–66
 3   (emphasis added).     For example, “[i]f a habeas petitioner wishes to claim that an
 4   evidentiary ruling at a state court trial denied him the due process of law guaranteed by the
 5   Fourteenth Amendment, he must say so, not only in federal court, but in state court.” Id.
 6   (emphasis added).
 7                              IV. STATUTE OF LIMITATIONS
 8         Additionally, the Court cautions Petitioner that under the Antiterrorism and
 9   Effective Death Penalty Act of 1996, a one-year period of limitation shall apply to a petition
10   for a writ of habeas corpus by a person in custody pursuant to the judgment of a State court.
11   The limitation period shall run from the latest of:
12
                  (A) the date on which the judgment became final by the conclusion of
13
           direct review or the expiration of the time for seeking such review;
14
                 (B) the date on which the impediment to filing an application created
15
           by State action in violation of the Constitution or laws of the United States is
16         removed, if the applicant was prevented from filing by such State action;
17
                 (C) the date on which the constitutional right asserted was initially
18         recognized by the Supreme Court, if the right has been newly recognized by
           the Supreme Court and made retroactively applicable to cases on collateral
19
           review; or
20
                 (D) the date on which the factual predicate of the claim or claims
21
           presented could have been discovered through the exercise of due diligence.
22
23   28 U.S.C. § 2244(d)(1)(A)–(D).
24         The Court notes that the statute of limitations does not run while a properly filed
25   state habeas corpus petition is pending. See 28 U.S.C. § 2244(d)(2); see also Nino
26   v. Galaza, 183 F.3d 1003, 1006 (9th Cir. 1999); but see Artuz v. Bennett, 531 U.S. 4, 8
27   (2000) (holding that “an application is ‘properly filed’ when its delivery and acceptance
28   [by the appropriate court officer for placement into the record] are in compliance with the

                                                  -4-                         21-cv-835-MMA (LL)
      Case 3:21-cv-00835-MMA-LL Document 6 Filed 06/11/21 PageID.32 Page 5 of 5



 1   applicable laws and rules governing filings”). However, absent some other basis for
 2   tolling, the statute of limitations does run while a federal habeas petition is pending.
 3   Duncan v. Walker, 533 U.S. 167, 181–82 (2001).
 4                                       V. CONCLUSION
 5         For the foregoing reasons, Court DENIES Petitioner’s motion to proceed in forma
 6   pauperis and DISMISSES this case without prejudice and with leave to amend. If
 7   Petitioner wishes to proceed with this case, he must, on or before August 17, 2021:
 8   (1) pay the $5.00 filing fee or submit adequate proof of his inability to pay the fee; and
 9   (2) file a Second Amended Petition that cures the pleading deficiencies outlined in this
10   Order. The Court further DIRECTS the Clerk of Court to mail Petitioner a blank motion
11   to proceed in forma pauperis form and a blank Second Amended Petition form together
12   with a copy of this Order.
13         IT IS SO ORDERED.
14   Dated: June 11, 2021
15                                                 _____________________________
16                                                 HON. MICHAEL M. ANELLO
17                                                 United States District Judge

18
19
20
21
22
23
24
25
26
27
28

                                                  -5-                         21-cv-835-MMA (LL)
